Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
After final amendment, filed October 29th, 2021, has been considered. Allowable subject matter was indicated in claims 3 and 4 filed July, 12th, 2021. Applicant has canceled claims 3 and 4; and has incorporated the language of claims 3 and 4 into claim 1. As claim 1 and claim 2 now read with the same verbiage of previous claims 3 and 4, Examiner has entered the after final amendments.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 2, the closest art found were Beckett (US Patent No. 4206805) and Garcia (US Publication No. 20140014047) that teach cooling pipes can be wrapped around any case of a heat exchanger and Ojiro (US Publication No. 20170350617, filing date of 05/18/2017), and Buschmann (US Patent No. 3874592) that teaches water cooled coils around a burner.  More specifically, it would be obvious to a person having ordinary skill in the art to wrap cooling pipes around a heat exchanger in view of the teachings of Garcia, Beckett, Ojiro, and the prior art discovered in the search which would yield a predictable result. It is also known in the art to have “at least some of the plurality of cooling pipes are set at positions closer to the chamber than the burner” as taught by Le Mer (US Publication No. 20150153067). However, Le Mer depicts the tubes coming into contact with the combustion gas while Applicant’s invention does not. In addition, the body of prior art found does not teach that it would be obvious to modify cooling pipes that wrap around a heat exchanger so that “at least some of the plurality of cooling pipes are set at positions closer to the chamber than the burner” in the context of the prior art relied upon in previously submitted independent claim 1 filed July 12th, 2021 and the 
Additionally, the interference search resulted in the discovery of Ojiro (US Publication No. 20170350617, filing date of 05/18/2017) that teaches almost an identical structure of the claimed invention. However, Ojiro does not claim a fan (although the specification of Ojiro does teach a fan) and more specifically, Ojiro does not claim or teach “and at least some of the plurality of cooling pipes are set at positions closer to the chamber than the burner” (comparing Figure 4 of Ojiro to Figure 7 of present Application) in the context of Applicant’s newly amended claim 1. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREW W CHEUNG/               Examiner, Art Unit 3762              


/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762